Citation Nr: 0215795	
Decision Date: 11/06/02    Archive Date: 11/14/02

DOCKET NO.  99-13 139	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Entitlement to an increased rating for posttraumatic stress 
disorder (PTSD), currently evaluated as 70 percent disabling.


REPRESENTATION

Appellant represented by:	Connecticut Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert C. Scharnberger, Associate Counsel

INTRODUCTION

The veteran served on active duty from February 1967 to 
December 1969.

This case comes before the Board of Veteran' Appeals (the 
Board) on appeal from an October 1998 rating decision of the 
Hartford, Connecticut, Department of Veterans Affairs (VA) 
Regional Office (RO).

The veteran testified at a hearing before the undersigned 
member of the Board on August 28, 2002.  A transcript of that 
hearing has been associated with the record on appeal.


FINDINGS OF FACT

1. All relevant evidence necessary for an equitable 
disposition of the veteran's claims has been obtained by 
the RO.

2. The veteran's PTSD is manifested by persistent delusions 
and hallucinations, a danger of hurting himself, 
intermittent inability to perform activities of daily 
living (including maintenance of minimal personal 
hygiene), disorientation to time or place, and memory loss 
for names of close friends.


CONCLUSION OF LAW

The criteria for a disability evaluation of 100 percent for 
the veteran's service-connected PTSD are met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991 & Supp. 2002); 38 C.F.R. § 4.130, 
Diagnostic Code (DC) 9411 (2002).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Background

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. § 5100 et 
seq. (West Supp. 2002); 38 C.F.R. §§ 3.102, 3.156, 3.159, 
3.326 (2002).  Without deciding whether the notice and 
development requirements of VCAA have been satisfied in the 
present case, the Board finds that no undue prejudice to the 
appellant is evident by a disposition by the Board herein, as 
the grant of his claim of a total schedular rating for PTSD 
is a complete grant of the benefits sought on appeal.  Cf. 
Bernard v. Brown, 4 Vet. App. 384 (1993); see also Grantham 
v. Brown, 114 F.3d 1156 (Fed. Cir. 1997); see also Barrera v. 
Gober, 122 F.3d 1030 (Fed. Cir. 1997) (where appealed claim 
for service connection is granted, further appellate-level 
review is terminated as the Board does not retain appellate 
jurisdiction over additional elements of claim: original 
disability rating and effective date).

II.  Analysis

Disability evaluations are determined by the application of a 
schedule of ratings that is based on average impairment of 
earning capacity. 38 U.S.C.A. § 1155.  Percentage evaluations 
are determined by comparing the manifestations of a 
particular disorder with the requirements contained in the 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can practically be 
determined, the average impairment in earning capacity 
resulting from such disease or injury and their residual 
conditions in civilian occupations.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1 (2001).

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41 (2001); Schafrath v. Derwinski, 1 Vet. App. 
589, 594 (1991).  While the regulations require review of the 
recorded history of a disability by the adjudicator to ensure 
a more accurate evaluation, the regulations do not give past 
medical reports precedence over the current medical findings.  
Where an increase in the disability rating is at issue, the 
current level of the veteran's disability is the primary 
concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  
However, this is not applicable in an appeal from a rating 
assigned by an initial grant of service connection.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2001). 

A rating of 70 percent for PTSD is warranted when there are 
"deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships."  38 C.F.R. § 4.130, DC 
9411 (2002).

The maximum schedular rating, of 100 percent, requires 
disability more closely reflecting total occupational and 
social impairment due to such symptoms as gross impairment in 
thought processes or communication, persistent delusions or 
hallucinations, grossly inappropriate behavior, persistent 
danger of hurting self or others, intermittent inability to 
perform activities of daily living, disorientation to time or 
place, memory loss for names of close relatives, own 
occupation, or own name.  Id.

The veteran's service records reveal that he had extensive 
combat experience in Vietnam, including numerous patrols and 
reconnaissance missions.  The veteran was wounded in combat 
and was awarded the Purple Heart.  He was present and 
involved with the removal of dead bodies and he was shot down 
while in a helicopter in Vietnam.  In a rating decision dated 
in October 1998, the veteran was granted service connection 
for PTSD and was awarded a 70 percent disability rating.  He 
has appealed, seeking a 100 percent evaluation.

The veteran was admitted to a VA medical center for 
psychiatric treatment in May 1998.  The admission was 
precipitated by a suicide threat.  The veteran reportedly 
told a friend that he planned to hang himself.  The veteran 
complained of increasing depression, financial problems, low 
energy, and poor appetite.  The admission note indicates two 
prior suicide attempts with pills approximately two weeks 
earlier.  The veteran was depressed and tearful, although his 
thought process was logical and goal directed.  The 
impression was alcohol abuse, depression, and possible PTSD.  
The veteran was referred to a PTSD program.  The admission 
note indicates a GAF score of 40 which is indicative of some 
impairment in reality testing or communication or major 
impairment in several areas such as work or school, family 
relations, judgment, thinking, or mood.

The veteran underwent a VA examination in July 1998.  The 
examiner noted the veteran stated he has been socially 
withdrawn and has experienced near-constant flashbacks to 
Vietnam.  The veteran has suffered from extreme sleep 
disturbance, occasional nightmares, and he avoids crowds.  
The veteran reported rage attacks and recent suicidal 
ideation.  The veteran was depressed with a restricted 
affect.  He was oriented to time and place and he denied 
delusions or hallucinations.  The veteran's cognitive 
functioning appeared intact.  The examiner diagnosed the 
veteran with PTSD and indicated a GAF score of 35 which is 
indicative of some impairment in reality testing or 
communication or major impairment in several areas such as 
work or school, family relations, judgment, thinking, or 
mood.

A statement from the veteran's former employer, dated in 
October 1999, indicates that the veteran was fired following 
an incident where he attempted to drive a vehicle at his 
employer.

A VA outpatient treatment note dated in November 1999 
indicates that the veteran was suffering from chronic, severe 
PTSD.  The veteran was depressed with a labile mood.  His 
symptoms included hypervigilance, hyperarousal, exaggerated 
startle response, insomnia, nightmares, flashbacks several 
times a week, and panic attacks.

The veteran and his sister testified at a hearing at the RO 
in September 2000.  The veteran testified that he had 
difficulty sleeping, that he had been receiving treatment for 
PTSD, and that he had violent episodes with his girlfriend at 
times.  The veteran's sister testified that she handled the 
veteran's finances.  She indicated that she had to buy food 
for him and see that he ate it, she indicated that he 
neglected his personal hygiene including showering and 
shaving.  She testified that she found him with a shotgun, 
and that he was difficult to handle and that his speech was 
illogical, paranoid, and difficult to follow.

A VA outpatient treatment note dated in September 2000 
indicates that the veteran was suffering from severe PTSD 
symptoms.  The veteran was experiencing violent nightmares 
with thrashing about and cold sweats, vivid flashbacks 
several times a week lasting up to an hour, and chronic daily 
intrusive thoughts with reliving of combat incidents over and 
over.  The veteran showed exaggerated startle response, 
hypervigilance, and hyperarousal.  He had experienced 
olfactory symptoms including the smell of decaying bodies.  
He was reportedly easily provoked into a rage and had a 
violent incident a few months previously.

Statements from the veteran's sisters dated in January 2002 
reveal that the veteran requires help in cooking and buying 
food for himself, that he has been found sleeping with a 
shotgun and was not aware of his surroundings after being 
awakened.  The letters indicate that there have been many 
times when the veteran was not oriented to time or place.  
The veteran suffers from flashbacks, and his sisters believe 
he is suicidal.

The veteran underwent a second VA examination in April 2002.  
The examination revealed that the veteran experienced daily 
intrusive recollections of Vietnam.  He had recurrent 
distressing dreams twice a week including waking up in a 
sweat.  The veteran indicated he experienced dissociative 
flashbacks.  The veteran experienced auditory and olfactory 
hallucinations including smelling dead bodies.  He had 
difficulty concentrating, and difficulty with anger control.  
He had a restricted affect and indicated he experienced 
hypervigilance, hyperarousal, and an exaggerated startle 
response.  The veteran's thought process was logical and 
coherent.  He exhibited average memory, and his judgment was 
fair to poor.  There was some suicidal and homicidal 
thinking, but no plans at that time.  The examiner indicated 
a GAF score of 40.

A medical note from the veteran's therapist, an advanced 
practice registered nurse, dated in August 2002, reveals that 
the veteran was suffering from severe PTSD symptoms.  She 
indicated that the veteran has chronic suicidal ideation.  
She stated that there are many days when he does not wash, 
change clothes, clean his apartment, or go out even to buy 
food.  She stated that the veteran experienced spontaneous 
prolonged flashbacks including visual, auditory, and 
olfactory sensations.  He experienced lost time during these 
episodes ranging from a few minutes to a whole day, and 
consequently is sometimes disoriented as to time and day.  
The veteran has very poor concentration and retention as well 
as short-term memory impairment requiring multiple 
repetitions of simple instructions.  She indicated that she 
has personally witnessed the veteran not being able to 
remember the names of people he has known for years.  She 
indicated he has periods of unprovoked rage.  She offered her 
opinion that he is very severely disabled and assigned a 
current GAF score of 35.

The veteran testified at a personal hearing before the 
undersigned member of the Board.  He testified that he 
forgets where he is going.  He said that he has days in deep 
depression where he doesn't bathe or eat, or care for himself 
at all.  He testified that he has vivid recollections of 
Vietnam, intrusive dreams, and repeated suicide attempts.

Applying the above to the regulations, the Board finds that 
the medical evidence establishes that the veteran's symptoms 
closely approximate the criteria for a 100 percent disability 
rating for PTSD.  The veteran experiences persistent 
auditory, visual, and olfactory hallucinations, including 
feeling that he is back in Vietnam and smelling decaying 
bodies.  The veteran has attempted suicide several times, and 
has been involved in violent incidents at his former job and 
with a girlfriend.  His sisters indicated that they believe 
he is suicidal, and his therapist, Michele Coral, indicated 
that he has chronic suicidal ideation.  The veteran, his 
sisters, and his therapist all indicated that the veteran has 
intermittent inability to perform the activities of daily 
living, including maintaining minimal personal hygiene and 
feeding himself.  The veteran experiences vivid flashbacks 
that lead to lost time and disorientation as to time and 
place.  The veteran's therapist indicated that the veteran 
could not remember the names of people he had known for 
years.  The various outpatient treatment records and the two 
VA examinations both indicate severe PTSD symptoms with GAF 
scores generally ranging from 35-40.  Scores in this range 
indicate some impairment in reality testing or communication, 
or major impairment in several areas such as work, school, 
family relations, judgment, thinking, or mood.

Resolving doubt in the veteran's favor, the Board finds that 
the veteran's symptoms closely approximate the criteria for a 
100 percent disability rating for PTSD.  38 C.F.R. § 4.130, 
DC 9411 (2002).


ORDER

Entitlement to a 100 percent rating for PTSD is allowed, 
subject to the regulations governing the award of monetary 
benefits.


		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

